DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 23, 26, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio et al.’461 (US Pub No. 2005/0228461 – previously cited) in view of Virag et al.’954 (US Pub No. 2007/0249954 – previously cited) further in view of Geva et al.’105 (US Pub No. 2004/0230105 – previously cited) further in view of John et al.’600 (US Pub No. 2007/0213600 – previously cited) further in view of Jung et al.’005 (US Pub No. 2008/0243005 – previously cited) further in view of Rimland’140 (USPN 4,755,140 – previously cited).

Osorio et al.’461 discloses all of the elements of the current invention, as discussed above, except for the body data being collected by an electrocardiography (ECG) device, and at least one of an accelerometer, an inclinometer, a pupilometer, a face or body temperature monitor, a skin resistance monitor, a sound sensor, or a pressure sensor. Virag et al.’954 teaches that predicting seizures by analyzing EEG signals, ECG signals, and pressure signals (blood pressure signals) improves the specificity with which seizures may be anticipated (page 11, section [0113]). Virag et al.’954 further teaches anticipating a future epileptic seizure based on a determined heart index and autonomic index (page 12, section [0120]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Osorio et al.'461 to include collecting ECG data and pressure data, as taught by Virag et al.'954, since it would improve the specificity of the epileptic seizure prediction. In being modified in view of Virag et al.’954, the method of Osorio et al.’461 determines a heart index in addition to an autonomic index (index of ANS taught by Virag et al.’954), and uses those indices to anticipate an upcoming seizure.
Osorio et al.’461 in view of Virag et al.’954 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the heart index or autonomic index is used to detect an “imminent” or an on-going epileptic seizure. While the Examiner believes that anticipating an upcoming seizure is analogous to detecting an imminent epileptic seizure, a further modification to Osorio 
Osorio et al.’461 in view of Virag et al.’954 further in view of Geva et al.’105 discloses all of the elements of the current invention, as discussed above, except for administering to the patient, in response to the indication, a test of responsiveness which tests a purposeful response by the patient in response to the test. John et al.’600 teaches administering to a patient, in response to a triggering event, a test of responsiveness (reaction time test and accuracy test) which tests a purposeful response by the patient in response to the test, in order to determine how badly a patient has been affected as well as the time course of any deficits or deterioration (page 7, sections [0059-0064], page 10, section [0082]). It is noted that while section [0059] lists stroke as a type of condition where the responsiveness testing would be helpful, section [0070] also recites that the overall method would be important for seizure disorders. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Osorio et al.'461 in view of Virag et al.'954 further in view of Geva et al.’105 to include administering to the patient, in response to the indication, a test of responsiveness, as taught by John et al.’600, since it would help identify how badly a patient has been affected as well as the time course of any cognitive deficits or deterioration.

Osorio et al.’461 in view of Virag et al.’954 further in view of Geva et al.’105 further in view of John et al.’600 further in view of Jung et al.’005 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the previous test result is that of a test administered in a non-medical event status. Rimland’140 teaches performing a reaction time test on an individual, wherein a current reaction time result of the individual is compared to a previous reaction time result of 
Regarding claims 22, 23, and 26, Figure 2 of Osorio et al.’461, as modified by Virag et al.’954, Geva et al.’105, John et al.’600, Jung et al.’005, and Rimland’140, discloses a medical device system configured to perform the method described above, the system comprising: at least one ECG sensor (taught by Virag et al.'954), a medical event detection module 13,35 adapted to detect at least one of a future, an imminent, or an on-going epileptic seizure, a receiving unit 13 adapted to receive the indication of the at least one of a future, an imminent, or an on-going epileptic seizure, a responsiveness testing unit adapted to administer the test of responsiveness (taught by John et al.’600), a determination unit adapted to receive a result of the test and to make a determination including a time of occurrence of a change in the patient’s responsiveness (taught by Jung et al.’005), a medical event therapy unit 13,25 adapted to deliver a therapy for an epileptic seizure to the patient, a storage unit 13 adapted to store at least one of the test 
Regarding claim 33, the one or more responsiveness parameters include a type of change in the patient’s responsiveness (page 2, section [0023] and page 7, sections [0059] and [0062] of John et al.’600, and page 4, section [0049] – “For example, the device 102 may obtain an indication of decreased alertness in a user 190 in the form of output from a reaction time test function.”, page 5, section [0067], page 6, sections [0073-0075], page 7, section [0082] of Jung et al.’005).
Claims 27-29, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio et al.’461 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140.
Regarding claim 27, Osorio et al.’461 discloses a method comprising: collecting brainwave data of a patient (page 5, section [0047]); detecting at least one of a future, an imminent, or an on-going epileptic seizure based on the collected body data (page 4, sections [0026-0027], claims 6 and 7), wherein the detection is a triggering event; receiving an indication of the triggering event  where the indication is from a medical event detection device (see Figure 2) which indicates a medical event (seizure) is occurring or is imminent (page 4, sections [0026-0027], claims 6 and 7, and page 6, section [0050]); and delivering, by a therapy unit, a therapy for a seizure event to the patient, wherein the therapy for the seizure event is an electrical stimulation of a brain of the patient (page 6, section [0050], claim 6).
Osorio et al.’461 discloses all of the elements of the current invention, as discussed above, except for administering to the patient, in response to the indication, a test of responsiveness which tests a purposeful response by the patient in response to the test. John et al.’600 teaches administering to a patient, in response to a triggering event, a test of responsiveness (reaction time test and accuracy test) which tests a purposeful response by the patient in response to the test, in order to determine how badly 
Osorio et al.’461 in view of John et al.’600 discloses all of the elements of the current invention, as discussed above, except for determining, based upon a result of the test, a responsiveness parameter including a time of occurrence of a change in a patient's responsiveness. Jung et al.’005 teaches identifying a change in a patient’s responsiveness (page 4, section [0049] – “For example, the device 102 may obtain an indication of decreased alertness in a user 190 in the form of output from a reaction time test function.”, page 5, section [0067], page 6, sections [0073-0075], page 7, section [0082]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Osorio et al.'461 in view of John et al.'600 to include identifying the occurrence of a change in a patient's responsiveness based on reaction time, as taught by Jung et al.'005, since it would provide an indication as to whether the patient was becoming more or less responsive based on reaction time. Official notice is being taken that it is well known in the art to mark the time of occurrence of an important event (see for example, section [0185] of Burton et al.'068 -- US Pub No. 2004/0193068). It would have been obvious to one of ordinary skill in the art at the time of the invention to note the time of occurrence of the change in the patient’s responsiveness in order to allow a medical professional to know what time the patient’s responsiveness changed. It is noted that in determining a time of occurrence of a change in the patient’s 
Osorio et al.’461 in view of John et al.’600 further in view of Jung et al.’005 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the previous test result is that of a test administered in a non-medical event status. Rimland’140 teaches performing a reaction time test on an individual, wherein a current reaction time result of the individual is compared to a previous reaction time result of the individual to ascertain a change in the individual’s reaction time (col. 1, lines 47-60, col. 2, lines 3-8). Rimland’140 further teaches determining whether or not there is a deviation from normal or accepted reaction times by comparing the individual’s current reaction time result against a previous reaction time result obtained during a “normal” period (col. 4, line 58 – col. 5, line 2). “… sampling an individual during known periods of awareness” is analagous to sampling an individual during a non-medical event. It would have been obvious to one of ordinary skill in the art at the time of the invention to have used reaction time results of the patient taken during a non-medical event status (thus determining a “normal” reaction time for the patient in the absence of an imminent or on-going epileptic seizure) as the reaction time result which is used in the comparison of  Osorio et al.’461 in view of John et al.’600 further in view of Jung et al.’005 as this would allow the patient’s current reaction time to be assessed based on a known, normal reaction time. The modification to Osorio et al.’461 in view of John et al.’600 further in view of Jung et al.’005 would merely be combining prior art elements according to known methods to yield predictable results.
Osorio et al.’461 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that a warning is issued. John et al.’600 teaches that issuing a warning to a patient or bystanders regarding the occurrence of an adverse medical event in the patient could be lifesaving (page 8, section [0070]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have 
Regarding claim 28, the above cited sections of Osorio et al.’461, as modified by John et al.’600, Jung et al.’005, and Rimland’140, inherently disclose a non-transitory computer readable program storage unit having embodied thereon instructions that, when executed by a computer, perform the method discussed in the claim.
Regarding claim 29, the test of responsiveness comprises a test to determine the patient’s capacity to perform the purposeful response (a test of reaction time is an indication of a person’s capacity to perform a purposeful response).
Regarding claims 34 and 35, the one or more responsiveness parameters include a type of change in the patient’s responsiveness (page 2, section [0023] and page 7, sections [0059] and [0062] of John et al.’600, and page 4, section [0049] – “For example, the device 102 may obtain an indication of decreased alertness in a user 190 in the form of output from a reaction time test function.”, page 5, section [0067], page 6, sections [0073-0075], page 7, section [0082] of Jung et al.’005).
Claims 40, 41, 43, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bukhman’303 (US Pub No. 2010/0274303 – previously cited) in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 further in view of Leyde et al.’097 (US Pub No. 2008/0183097 – previously cited) further in view of Himes et al.’603 (US Pub No. 2010/0168603 – previously cited).
Regarding claims 40 and 44, Bukhman’303 discloses a method for determining a degree of responsiveness of a patient suffering from epilepsy and for classification of seizures, the method comprising: collecting body data of the patient by an electrocardiograph device (page 3, section [0042], page 4, sections [0050-0055], page 12, section [0129], and see Figure 6, step 710); monitoring the body 
Bukhman’303 discloses all of the elements of the current invention, as discussed above, except for administering to the patient, in response to a positive output, a test of responsiveness which tests a purposeful response by the patient in response to the test. John et al.’600 teaches administering to a patient, in response to a triggering event, a test of responsiveness (reaction time test and accuracy test) which tests a purposeful response by the patient in response to the test, in order to determine how badly a patient has been affected as well as the time course of any deficits or deterioration (page 7, sections [0059-0064], page 10, section [0082]). It is noted that while section [0059] lists stroke as a type of condition where the responsiveness testing would be helpful, section [0070] also recites that the overall method would be important for seizure disorders. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bukhman’303 to include administering to the patient, in response to the positive output, a test of responsiveness, as taught by John et al.’600, since it would help identify how badly a patient has been affected as well as the time course of any cognitive deficits or deterioration.
Jung et al.’005 teaches identifying a change in a patient’s responsiveness (page 4, section [0049] – “For example, the device 102 may obtain an indication of decreased alertness in a user 190 in the form of output from a reaction time test function.”, page 5, section [0067], page 6, sections [0073-0075], page 7, section [0082]). It would have been obvious to one of ordinary skill in the art at the time of the invention 
Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 discloses all of the elements of the current invention, as discussed above, except for the previous test results being those from a non-seizure degree of responsiveness test of the patient. Rimland’140 teaches performing a reaction time test on an individual, wherein a current reaction time result of the individual is compared to a previous reaction time result of the individual to ascertain a change in the individual’s reaction time (col. 1, lines 47-60, col. 2, lines 3-8). Rimland’140 further teaches determining whether or not there is a deviation from normal or accepted reaction times by comparing the individual’s current reaction time result against a previous reaction time result obtained during a “normal” period (col. 4, line 58 – col. 5, line 2). “… sampling an individual during known periods of awareness” is analagous to sampling an individual during a non-seizure event status. It would have been obvious to one of ordinary skill in the art at the time of the invention to have used reaction time results of the patient taken during a non-seizure event status (thus determining a “normal” reaction time for the patient in the absence of an imminent or on-going epileptic seizure) as the reaction time result which is used in the comparison of  Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 as this would allow the patient’s current reaction 
The responsiveness test taught by Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 is a reaction time test (specifically taught by John et al.’600). As evidenced by Leyde et al.’097, a typical seizure leads to a loss of attention (page 1, section [0003]). With this teaching by Leyde et al.’097, one of ordinary skill in the art would have found it obvious to use a responsiveness test that comprises a test of attentiveness, as this would allow the method of Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 to monitor the patient for a loss of attention, which is a typical symptom of having experienced a seizure. The modification to Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 would merely be substituting one known seizure related responsiveness test (test of attentiveness) for another (reaction time test) to yield predictable results. It is noted that Jung et al.’005 teaches providing a patient with a responsiveness test that tests for a patient’s attention level (page 4, section [0049], page 5, section [0068], page 6, section [0074], page 7, section [0084]).
Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 further in view of Leyde et al.’097 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that an epileptic seizure is confirmed based on the determination that the seizure degree of responsiveness of the patient is impaired compared to the non-seizure degree of responsiveness, and that the epileptic seizure is classified as a clinical seizure based on the determination. Himes et al.’603 teaches that clinical seizures can be identified either by using primary 
Regarding claim 41, Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 further in view of Leyde et al.’097 further in view of Himes et al.’603 discloses all of the elements of the current invention, as discussed above, except for classifying the epileptic seizure as subclinical or as a simple partial if the degree of responsiveness in response to the detection of an epileptic seizure is not impaired compared to the degree of responsiveness during non-seizure periods. Himes et al.’603 teaches that subclinical seizures are those corresponding to abnormal brain activity but which do not present any observable clinical signs or symptoms (page 9, section [0090]). 
Regarding claim 43, Official notice is being taken that it is well known in the art to determine whether a delivered therapy is efficacious or not based on a patient’s response to the provided treatment. An epileptic seizure classified as a clinical seizure indicates that a provided therapy was not efficacious in that the symptoms of a clinical seizure persisted after the therapy was provided. An epileptic seizure classified as a subclinical seizure indicates that a provided therapy was efficacious in that the symptoms of the epileptic seizure did not continue.
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 further in view of Leyde et al.’097 further in view of Himes et al.’603, as applied to claim 40, further in view of Almarrson et al.’581 (US Pub No. 2003/0166581 – previously cited).
Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 further in view of Leyde et al.’097 further in view of Himes et al.’603 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the clinical seizure being further classified into partial simple, partial complex or generalized, based on seizure severity measures. Almarsson et al.’581 teaches that each of partial simple, partial complex, and generalized seizures exhibit unique seizure severity measures (page 1, section [0008]). As the claim fails to provide details of what the seizure severity measures are, the symptoms cited in [0008] are considered to be seizure severity .

Response to Arguments
Applicant’s arguments, filed 04 November 2021, have been fully considered and are not persuasive. 
Applicant’s arguments regarding the prior art rejections of claims 22, 27, and 28 are not persuasive as Applicant merely provides arguments against Rimland as an individual reference, without providing any arguments as to why the teachings of Rimland could not be used to modify the combination of references used to reject the claims. Applicant also continues to provide arguments for the other cited references individually, as opposed to the combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that Rimland does not teach a responsiveness testing unit adapted to administer via one or more processors a test of responsiveness to a patient in response to an indication, and determine a change in a patient’s responsiveness from a comparison of a previous test of responsiveness results administered in a non-medical event status to the result of the test of responsiveness initiated based on the detection of the at least one of the imminent or the on-going epileptic seizure because 
Applicant’s argument regarding the prior art rejection of claim 40 is not persuasive for the same reasons discussed above with regard to claims 22, 27, and 28. Applicant argues each of the cited references individually, without providing any arguments as to why the teachings of Rimland can not be used to modify the art combination of Bukhman in view of John further in view of Jung (Bukhman in view 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donoghue et al.’366 (US Pub No. 2005/0203366 – previously cited) teaches including temperature sensor measurements and pressure sensor measurements in a method for monitoring imminent seizures. Giftakis et al.’877 (US Pub No. 2006/0135877 – previously cited) teaches including temperature sensor measurements and pressure sensor measurements in a method for monitoring imminent seizures. Drew et al.’039 (US Pub No. 2006/0195039 – previously cited) teaches including temperature sensor measurements and pressure sensor measurements in a method for monitoring imminent seizures.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791